Citation Nr: 0711979	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  90-51 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to 
February 1955.

In an August 1992 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to a compensable 
rating for his service-connected bilateral hearing loss.  He 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 1993 
Memorandum Decision, the Court granted the Secretary's motion 
for summary affirmance of the Board's August 1992 decision.

In April 1997, the Chicago, Illinois, Department of Veterans 
Affairs (VA) Regional Office (RO) received the veteran's 
request for a compensable rating for his service-connected 
bilateral hearing loss.  The RO denied his claim and the 
veteran appealed.  In a March 1998 decision, the Board denied 
the veteran's claim.  In June 1998, the veteran filed a 
motion for reconsideration of the Board's March 1998 
decision.  The motion was denied in April 1999, and the 
veteran filed a timely Notice of Appeal with the Court 
appealing the March 1998 Board decision.

In a March 2001 Order, the Court granted the Secretary's 
unopposed motion for remand of the Board's March 1998 
decision.  Pursuant to the actions requested in the motion, 
the Court vacated the Board's decision denying a compensable 
rating for his service-connected bilateral hearing loss, and 
remanded the issue to the Board for issuance of a 
readjudication decision that took into consideration the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)).

In an April 2002 decision, the Board denied the veteran 
entitlement to a compensable rating for bilateral hearing 
loss.  He appealed that decision to the Court.

In a January 2003 Order, the Court granted the parties' joint 
motion for remand of the Board's April 2002 decision.  
Pursuant to the actions requested in the joint motion, the 
Court vacated the Board's decision denying a compensable 
rating for the veteran's service-connected bilateral hearing 
loss, and remanded all issues to the Board for issuance of a 
readjudication decision that took into consideration, and was 
in compliance with, the VCAA; and to afford the veteran a VA 
audiology examination.

The Board remanded the case to the RO in August 2003 and in 
June 2004 to ensure full compliance with the provisions of 
the VCAA and to have the veteran scheduled for a VA audiology 
examination.  The Board then denied a compensable rating for 
bilateral hearing loss by decision of January 2005.

In a March 2006 Order, the Court again granted the parties' 
Joint Motion for Partial Remand.  Pursuant to the actions 
requested in the Joint Motion, the Court remanded that part 
of the Board's decision that denied a compensable rating for 
bilateral hearing loss and dismissed another issue.  On 
remand, the Court has requested the Board to determine, by a 
new audiological examination if necessary, whether the 
application of the ratings table adequately reflects the 
functional abilities of the veteran's hearing under the 
ordinary circumstances of life, including employment, and 
whether an extraschedular rating for the veteran's hearing 
loss is appropriate.

The Board remanded the case to the RO in September 2006 to 
ensure full compliance with the provisions of the VCAA, 
including the Court's decision in Dingess/Harman v. 
Nicholson, 19 Vet. App. 473 (2006), and to have the veteran 
scheduled for a VA audiology examination to attempt to 
determine the veteran's functional hearing loss under the 
ordinary circumstances of life, including employment, as 
directed in the Joint Motion.  Substantial compliance being 
completed, the case has been returned to the Board.

It is noted that in a January 2007 letter to VA, the veteran 
has asserted that his tinnitus, currently rated at 
10 percent, has gotten worse.  There is no legal basis for 
the assignment of a schedular evaluation in excess of 
10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002); 
38 C.F.R. §4.87, Diagnostic Code 6260 (2006); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  If the veteran 
wants to raise a claim for an extraschedular rating he should 
do so at the RO.

FINDING OF FACT

Both prior to and subsequent to June 10, 1999, the effective 
date of the change in hearing impairment rating criteria, 
audiology evaluation findings on VA examinations conducted in 
May 1997, May 2004, and November 2006 reflect hearing loss of 
either level I or II in each ear.  Hearing impairment at a 
level higher than level II has not been demonstrated.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss, under either the prior or current amended 
regulations, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (1998 & 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The VCAA imposes obligations on VA in terms of its duty to 
notify and assist claimants.  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

An August 2003 Board decision remanded this claim to the RO, 
in part, to issue the veteran proper VCAA notice.  
Subsequently, VA advised the veteran of the essential 
elements of the VCAA in letters dated March 2004 and 
September 2004, which were issued after initial consideration 
of the claim on appeal.  VA informed the veteran of the types 
of evidence needed in a claim for an increased rating.  VA 
also told him that it would make reasonable efforts to help 
him get the evidence necessary to substantiate his claim for 
an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the March 2004 and September 2004 VCAA 
letters were issued after the initial determination of the 
claim on appeal; however, any defect with respect to timing 
of the VCAA notice requirements was harmless error.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006).  Initially, it must be 
noted that the veteran's claim for increase was filed prior 
to the passage of the VCAA.  Therefore, it was impossible for 
VA to issue a VCAA compliant letter prior to initial 
consideration of his claim.  Regardless, following the 
issuance of those letters, the veteran has had an opportunity 
to respond to the VCAA letters, supplement the record, and 
participate in the adjudicatory process.  The claim was 
subsequently readjudicated by the Board in January 2005, when 
the Board issued a decision; and by the RO in December 2006, 
when it issued a supplemental statement of the case.  For 
these reasons, the veteran has not been prejudiced by the 
timing of a fully-compliant VCAA letter.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The veteran is appealing the degree of disability, 
demonstrating that he has actual knowledge of this element.  
The veteran was awarded the earliest effective date possible 
for his claim; therefore, that issue is moot.  See 
38 U.S.C.A. § 5110(a) (effective date of original claim shall 
not be earlier than date of claim).  As there will be no 
further increase as a result of this decision, further 
information about effective dates is not needed.  
Furthermore, the veteran was given notice of the fourth and 
fifth elements in a letter dated October 2006 and a 
supplemental statement of the case was subsequently issued in 
December 2006.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA treatment 
records, private medical records, and service medical 
records.  VA examinations were provided in connection with 
this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Increased Rating

The veteran asserts that his hearing loss warrants a 
compensable evaluation.

As an initial matter, the veteran's attorney argues that the 
November 2006 VA examination fails to comply with the 
requirements of the March 2006 Joint Motion for Remand, and 
the Board's September 2006 remand of this case because VA did 
not obtain an opinion of the actual functional loss of 
hearing under the normal conditions of life, including 
employment.  The Board finds that there has been substantial 
compliance with the September 2006 Board remand and the Joint 
Motion for Remand. 

The Joint Motion for Remand stated that "the Board should 
order a new audiological examination, if necessary to 
determine the veteran's functional hearing loss under the 
ordinary circumstances of life, including employment."  
(Emphasis added.)  This motion did not necessarily require an 
examination.  Regardless, the veteran was given an 
examination.

The September 2006 Board decision remanded this claim for the 
RO to "schedule the veteran for a new VA audiological 
examination and attempt to determine the veteran's functional 
hearing loss under the ordinary circumstances of life, 
including employment as directed in the Joint Motion."  
(Emphasis added.)  The veteran was given a VA examination in 
November 2006.  An opinion of the examiner was requested in 
an attempt to respond to the Court's Order.

The examiner attempted to determine the veteran's functional 
hearing loss under the ordinary circumstances of life, 
including employment.  The examiner opined that "when speech 
is presented at louder than average conversation levels in 
quiet, the veteran's understanding of speech is excellent.  
When presented at average conversation level, or in the 
presence of background noise, his understanding of speech 
would most likely decrease."  The examiner performed 
standard hearing tests and then, given the results from those 
tests, opined that the veteran's understanding of speech 
would most likely decrease with background noise.  

The RO requested that the examiner opine, in writing, whether 
the application of the ratings table adequately reflects the 
functional abilities of the veteran's hearing under the 
ordinary circumstances of his life, and whether an 
extraschedular rating for the veteran's hearing loss is 
appropriate.  The examiner opined, in writing, that the 
application of the ratings table adequately reflects the 
functional abilities of the veteran's hearing under the 
ordinary circumstances of his life, and that extraschedular 
rating for the veteran's hearing loss is not necessary.  
Furthermore, the examiner noted that neither an exceptional 
nor unusual disability picture has been presented so as to 
render impractical the application of the regular schedular 
standards.   

The RO was also to ensure an examination that evaluates any 
hearing loss of the veteran under two measures: 1) a reported 
result using only puretone audiometry results and 2) a 
reported result using both puretone audiometry results plus 
speech recognition scores.  The examiner was to indicate what 
testing manner gives what is considered the best measure of 
hearing loss.  When reporting results under the first 
measure, the examiner was to state whether use of the speech 
discrimination test would not be appropriate in the veteran's 
case because of language difficulties, inconsistent speech 
discrimination scores, other regulatory provisions, or any 
other applicable reason.  The veteran's hearing loss was 
measured using only puretone audiometry results, and using 
both puretone audiometry results and speech recognition 
scores.  The examiner noted that the use of speech 
discrimination testing is appropriate as there are no 
language difficulties, and the results are consistent between 
test sessions.

The RO also attempted to determine the veteran's functional 
hearing loss under the ordinary conditions of life when it 
weighed the November 2006 examiner's opinion, and other 
evidence, in the December 2006 supplemental statement of the 
case.

The Board is aware of the veteran's attorney's disagreement 
with the testing methods used by VA to determine hearing loss 
evaluations; however, the Board is bound by the applicable 
statutes and regulations pertaining to VA and precedential 
opinions of the Office of the General Counsel of VA.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 19.5 (2006).  VA 
has chosen to evaluate hearing loss in the manner in which it 
does, being fully aware of 38 C.F.R. §§ 4.1, and 4.10.  

A. Schedular Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).	

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The criteria for hearing loss were amended in June 1999.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Therefore, the Board must evaluate the 
veteran's claim under both the former criteria in the VA 
schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
Board will lay out the former criteria and the amended 
criteria for the benefit of comparing the criteria.

The Board notes that the differences between the former 
criteria and the revised criteria are relatively minor.  The 
veteran's hearing loss will be evaluated under the old 
criteria until the effective date of the change in 
regulations in June 1999.  Thereafter, the degree of hearing 
loss will be evaluated under both the old and the current 
provisions, with the most favorable to the veteran applied.  

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz or Hz) (under the prior regulation, evaluations were 
based on controlled speech discrimination together with "the 
results of the puretone audiometry test").  38 C.F.R. § 4.85 
(1998 & 2006).  To evaluate the degree of disability from 
defective hearing, the rating schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through XI for profound deafness.  38 C.F.R. §§ 4.87, 
Table VI (1998); 4.85, Table VI (2006).

The Roman numerals are assigned based upon the average 
puretone threshold and speech discrimination for each ear.  
The Roman numeral is located at the point where the average 
puretone threshold and speech discrimination intersect in 
Table VI.

The prior and current amended regulations both allow the use 
of a separate table which assigns Roman numerals based solely 
on average puretone decibel loss.  See 38 C.F.R. §§ 4.85, 
Table VIa (1998 & 2006), 4.86 (2006), 4.87 Table VIa (1998).  
Both regulations allow the use of this table when the Chief 
of the Audiology Clinic certifies that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
The new criteria also allows use of the table in other 
instances where the use of both measurements is 
inappropriate, when puretone threshold at each of the four 
specified frequencies is 55 decibels or more, or when the 
puretone threshold is 30 decibels or less at 1000 Hz, and 
70 decibels or more at 2000 Hz.  38 C.F.R. §§ 4.85(c), 4.86 
(2006).

The Court has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A May 1997 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
25
70
75
LEFT
20
20
75
80

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 100 percent in the left ear.  
The audiologist stated the results showed right ear 
moderately-severe to severe sensorineural loss above 2000 Hz, 
otherwise hearing within normal limits; and left ear severe 
sensorineural loss above 2000 Hz, otherwise hearing within 
normal limits.

A May 2004 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
80
85
LEFT
40
45
80
90

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed right ear mild 
sensorineural hearing loss through 2000 Hz steeply sloping to 
a severe high frequency sensorineural hearing loss; and left 
ear moderate sensorineural hearing loss through 2000 Hz 
steeply sloping to a severe high frequency sensorineural 
hearing loss.

A November 2006 audiological evaluation shows pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
75
80
LEFT
35
45
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 96 percent in the left ear.  The 
audiologist stated the results showed a mild to severe 
sensorineural hearing loss with excellent word recognition at 
elevated conversation levels.  The audiologist also noted 
that when speech is presented at louder than average 
conversation levels in quiet, the veteran's understanding of 
speech is excellent.  When presented at average conversation 
level, or in the presence of background noise, his 
understanding of speech would most likely decrease.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an initial compensable evaluation for bilateral 
hearing loss.  The May 1997 results establish that the 
veteran has an average puretone threshold of 46 in the right 
ear with 100 percent discrimination.  The left ear has an 
average puretone threshold of 49 with 100 percent 
discrimination.  From Table VI of the prior or current 
regulations, a Roman numeral I is derived for both the right 
ear and the left ear.  The May 2004 results establish that 
the veteran has an average puretone threshold of 59 in the 
right ear with 96 percent discrimination.  The left ear has 
an average puretone threshold of 64 with 96 percent 
discrimination.  From Table VI of the prior or current 
regulations, a Roman numeral II is derived for both the right 
ear and the left ear.  The November 2006 results establish 
that the veteran has an average puretone threshold of 56 in 
the right ear with 92 percent discrimination.  The left ear 
has an average puretone threshold of 65 with 96 percent 
discrimination.  From Table VI of the prior or current 
regulations, a Roman numeral I is derived for the right ear 
and a Roman numberal II for the left ear.

The Board notes that the veteran has submitted a September 
1999 private audiological evaluation.  This examination is 
not adequate for rating purposes under the regulations in 
effect after June 1999.  There is no indication that the 
audiological evaluation was conducted in accordance with the 
Maryland CNC Test, which is a requirement for hearing testing 
for VA purposes.  38 C.F.R. § 4.85(a) (2006).  Regardless, 
even if the Board applied the findings documented in the 
evaluation to the rating criteria, a noncompensable 
evaluation would still be assigned.  Based upon the 
percentage of the veteran's pure tone decibel losses, as 
calculated using the American Speech/Language/Hearing 
Association standards, the average would be 43 in the right 
ear with 96 percent speech discrimination and 45 in the left 
ear with 92 percent speech discrimination.  The right ear 
would be assigned a Roman numeral I and the left ear a Roman 
numeral I.  A noncompensable evaluation is derived from Table 
VII of 38 C.F.R. §§ 4.85 (2006), and 4.87 (1998) (since both 
ears have the same Roman numeral, neither ear is the "better 
ear").  

A noncompensable evaluation is derived, for all of these 
examinations, from Table VII of 38 C.F.R. § 4.85 (2006), or 
§ 4.87 (1998).  Thus, the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing loss.  

In the May 1997, May 2004, and November 2006 audio 
examinations, the chiefs of the respective audiology clinics 
did not certify that language difficulties, inconsistent 
speech audiometry scores, or any other factors made the use 
of both puretone average and speech discrimination 
inappropriate.  In fact, in the November 2006 examination, 
the audiologist specifically determined there were no 
language difficulties.  None of the examinations show 
puretone threshold at each of the four specified frequencies 
as being 55 decibels or more, nor that the puretone threshold 
was 30 decibels or less at 1000 Hz, and 70 decibels or more 
at 2000 Hz.  Therefore, the use of Table VIa is not 
appropriate.  See 38 C.F.R. §§ 4.85 (1998 & 2006), 4.86 
(2006).  


B. Extraschedular Evaluation

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2006) is in order.  The Schedule for Rating Disabilities 
will be used for evaluating the degree of disabilities in 
claims for disability compensation.  The provisions contained 
in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.  Id.  
In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

In this case there is an opinion by an audiologist who, after 
administering hearing tests to the veteran, affirmatively 
stated that the application of the ratings table adequately 
reflects the functional abilities of the veteran's hearing 
under the ordinary circumstances of his life, and that an 
extraschedular rating for his hearing loss is not necessary 
because neither an exceptional nor unusual disability picture 
has been presented so as to render impractical the 
application of the regular schedular standards.  There is no 
competent medical opinion of record stating that the 
veteran's situation is exceptional or unusual to a degree 
necessitating an extraschedular rating.

It is noted that when the VA regulations regarding hearing 
loss were amended in 1999 and that there were provisions 
added to address certain cases that VA saw as deserving 
different consideration.  See 38 C.F.R. § 4.86 (2006).  
Specifically, VA authorized the use of a different table, 
which assigned Roman numerals taking puretone threshold 
average solely into account, for certain cases.  Id.  One of 
these cases was for veterans who experience a marked 
difference in puretone threshold between lower and higher 
frequencies.  Veterans falling into this category are 
evaluated using the special table and the corresponding 
numeral is elevated to the next higher Roman numeral before 
being used to determine the disability rating.  See 38 C.F.R. 
§ 4.86(b).  VA has contemplated veterans who have a marked 
difference in puretone threshold between lower and higher 
frequencies; however, the veteran's disability picture is not 
one which VA recognizes as deserving treatment different than 
standard hearing loss claims.

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant a noncompensable evaluation for 
bilateral hearing loss are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria. 

C. Conclusion

The Board is aware of the veteran's complaints that he cannot 
hear well when background noise is present, or when someone 
is behind him; however, it must be reiterated that disability 
ratings for hearing impairment are derived by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann, 3 Vet. 
App. at 349.  There was no indication the audiological 
evaluations produced test results which were invalid.  The 
clinical findings establish that the preponderance of the 
evidence is against a compensable evaluation for bilateral 
hearing loss.  As noted, the Board is bound by the VA 
regulations that are in effect.  The benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 

The Board regrets that a more favorable determination could 
not be made in this case.  If the veteran feels his hearing 
loss has worsened at a later date, he may file a new claim 
for an increased evaluation.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a compensable disability rating for bilateral 
hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


